J-S55034-17

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

    COMMONWEALTH OF PENNSYLVANIA,             :   IN THE SUPERIOR COURT OF
                                              :         PENNSYLVANIA
              Appellee                        :
                                              :
        v.                                    :
                                              :
    KAHLIL KAHREE HAMMOND,                    :
                                              :
              Appellant                       :   No. 115 MDA 2017

                Appeal from the PCRA Order December 6, 2016
              in the Court of Common Pleas of Lancaster County
             Criminal Division at No(s): CP-36-CR-0003944-2009

BEFORE:      DUBOW, RANSOM, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:             FILED OCTOBER 27, 2017

       Kahlil Kahree Hammond (Appellant) pro se appeals from the December

6, 2016 order that dismissed his petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.1 We affirm.

              On July 17, 2009, [Appellant] was arrested and charged
       with robbery, firearms not to be carried without a license, criminal
       trespass, and receiving stolen property in connection with a
       robbery that occurred that morning at Evy Rosa Grocery and Deli
       in Lancaster, Pennsylvania. On March 10, 2011, a jury convicted
       [Appellant] of the above-mentioned crimes. On August 5, 2011,
       the trial court sentenced [Appellant] to an aggregate sentence of
       nine and one-half years to twenty eight years in prison. This Court
       affirmed [Appellant’s] judgment of sentence, and the
       Pennsylvania Supreme Court denied allowance of appeal.
       Commonwealth v. Hammond, 48 A.3d 477 (Pa. Super. 2012)



1 On July 26, 2017, Appellant filed with this Court a motion to correct the
certified record in which he alleged that page 9 of his PCRA petition was
omitted from the record sent to this Court. Our review of the record before
us indicates that the PCRA petition is complete; thus, we deny Appellant’s
motion as moot.
*Retired Senior Judge assigned to the Superior Court.
J-S55034-17


     (unpublished memorandum), appeal denied, 62 A.3d 1244 (Pa.
     2013).

            On April 2, 2013, [Appellant] filed, pro se, a petition to
     preserve objection for appeal. The trial court construed the
     petition as a PCRA petition, and appointed PCRA counsel for
     [Appellant]. Thereafter, PCRA counsel filed an amended PCRA
     petition. On September 19, 2013, the PCRA court issued notice of
     intent to dismiss the amended PCRA petition without a hearing,
     and an opinion stating the reasons for its determination. In
     response, [Appellant] filed, pro se, a second amended PCRA
     petition. The PCRA court refused to consider [Appellant’s] pro se
     second amended PCRA petition on the basis that he was
     represented by PCRA counsel, who had declined to respond to the
     PCRA court’s notice of intent. On October 15, 2013, the PCRA
     court entered an order denying the amended PCRA petition.
     [Appellant] filed a timely notice of appeal. [On April 29, 2014, this
     Court affirmed the PCRA court’s order, and on December 3, 2014,
     the Pennsylvania Supreme Court denied allowance of appeal.]

Commonwealth       v.   Hammond,      102 A.3d 547    (Pa.   Super.   2014)

(unpublished memorandum), appeal denied, 104 A.3d 524 (Pa. 2014)

(footnotes and unnecessary capitalization omitted).

     At issue in this case is Appellant’s PCRA petition that was filed pro se on

April 28, 2016. Appellant raised three claims in that petition: (1) that his

sentence was illegal pursuant to Alleyne v. United States, 133 S. Ct. 2151

(2013) (holding that a fact which triggers the imposition of a mandatory

minimum sentence is an element of the crime and must, therefore, be

determined beyond a reasonable doubt by a jury); (2) that the Commonwealth

failed to disclose exculpatory evidence, as required by Brady v. Maryland,

373 U.S. 83 (1963), “regarding the 2009 condemnation of the property” in

                                     -2-
J-S55034-17


which Appellant was accused of trespassing; and, (3) a claim of trial counsel

ineffectiveness. PCRA Court Opinion, 10/27/2016, at 4. On October 27, 2016,

the PCRA court issued a notice of its intent to dismiss Appellant’s petition

pursuant to Pa.R.Crim.P. 907, concluding that Appellant’s petition was filed

untimely and that the Alleyne decision does not provide an exception to the

timeliness requirements of the PCRA. Id. at 8-14. Appellant did not file a

response. On December 6, 2016, the PCRA court dismissed Appellant’s PCRA

petition.

      Appellant timely filed a notice of appeal. The PCRA court did not order

that Appellant file a Pa.R.A.P. 1925(b) statement, but issued a Pa.R.A.P.

1925(a) statement, which relied on the reasoning of its October 27, 2016 Rule

907 notice. In his brief to this Court, Appellant raises four substantive issues;

however, before we may address those claims, we must first determine

whether we have jurisdiction over Appellant’s PCRA petition.

      The timeliness of a post-conviction petition is jurisdictional.   See, e.g.,

Commonwealth v. Lewis, 63 A.3d 1274, 1280-81 (Pa. Super. 2013)

(quoting Commonwealth v. Chester, 895 A.2d 520, 522 (Pa. 2006)) (“[I]f

a PCRA petition is untimely, neither this Court nor the [PCRA] court has

jurisdiction over the petition. Without jurisdiction, we simply do not have the

legal authority to address the substantive claims.”).




                                      -3-
J-S55034-17


      Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

of sentence is final unless the petition alleges, and the petitioner proves, that

an exception to the time for filing the petition is met, and that the claim was

raised within 60 days of the date on which it became available. 42 Pa.C.S.

§ 9545(b) and (c).

      It is clear that Appellant’s petition is facially untimely: his judgment of

sentence became final in 2013. Appellant makes no attempt to plead or prove

any exception to the PCRA timeliness requirements. To the extent that his

Alleyne issue can be read to assert the exception found at 42 Pa.C.S.

§ 9545(b)(1)(iii) (providing an exception where “the right asserted is a

constitutional right that was recognized by the Supreme Court of the United

States or the Supreme Court of Pennsylvania after the time period provided

in this section and has been held by that court to apply retroactively”), our

Supreme Court has held specifically that Alleyne does not apply retroactively

to cases on collateral review. See Commonwealth v. Washington, 142 A.3d
810 (Pa. 2016). Moreover, even if the holding in Alleyne did apply

retroactively, Appellant is not entitled to relief because his 2016 PCRA petition

was not filed within 60 days of the 2013 Alleyne decision.                  See

Commonwealth v. Secreti, 134 A.3d 77, 82-83 (Pa. Super. 2016) (noting

petitions filed within 60 days of Supreme Court decision recognizing

                                      -4-
J-S55034-17


retroactive application of new constitutional right satisfied requirement of 42

Pa.C.S. § 9545(b)(2)).

      Nor do the Brady allegations Appellant raised in his petition satisfy the

newly-discovered-facts exception found at 42 Pa.C.S. § 9545(b)(1)(ii)

(providing an exception where “the facts upon which the claim is predicated

were unknown to the petitioner and could not have been ascertained by the

exercise of due diligence”). In 2016, Appellant discovered through a right-to-

know request that the building in which he was apprehended in 2009 was

condemned by the city a few days after his arrest.       We agree with the PCRA

court that “assuming arguendo[] that the subsequent condemnation of the []

property did have some bearing on [Appellant’s] trespass conviction, he fails

to explain why he could not have discovered this fact sooner with the exercise

of due diligence.”    PCRA Court Opinion, 10/27/2016, at 11.         See, e.g.,

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super. 2015) (“Due

diligence demands that the petitioner take reasonable steps to protect his own

interests. … A petitioner must explain why he could not have learned the new

fact(s) earlier with the exercise of due diligence.”).

      Because Appellant failed to establish the applicability of a timeliness

exception, the PCRA court properly dismissed the petition for lack of

jurisdiction.

      Order affirmed. Motion to correct record denied.

                                      -5-
J-S55034-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 10/27/2017




                          -6-